Mr. Chief Justice Clarity delivered the opinion of the court. It appears that in the year 1924 and subsequent thereto, the claimants owned a piece of property at the intersection of route 19, State hardroad system. The property was located in the town of Fox Biver Gf-rove. It is claimed there is a hotel and a boat and livery business on the property. In 1925 the State Highway Department built a bridge and it is claimed that the grade of the road approaching the bridge was raised from one to six feet. The court, in going over the whole matter, is of the opinion that there must be some benefits to a claimant of this character in the building of the hard road by his place of business, and we do not believe the record in the case shows any damage beyond the benefits that can be considered. Therefore, it is recommended that claim be denied. On December 18, 1929, upon petition for rehearing the following additional opinion was filed: This matter coming on to be heard upon petition for rehearing and the court being fully advised in the premises find no cause for rehearing. Therefore petition for rehearing is denied.